DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2022 has been entered.

Disposition of Claims
Claims 1, 22-26, 29-30, 35, 39-41, 44-46, and 75-77 were pending.  Claims 2-77 have been cancelled.  New claims 78-94 are acknowledged and entered.  Amendments to claim 1 are acknowledged and entered.  Claims 1 and 78-94 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0129615 A1, Published 04/30/2020.  Amendments to the specification filed on 10/29/2020 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
The Power of Attorney filed 11/14/2022 is acknowledged and entered. 

Response to Arguments
Applicant's arguments filed 11/14/2022 regarding the previous Office action dated 07/27/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Examiner Initiated Interview
On 12/03/2022, the Examiner contacted Applicants regarding the terminal disclaimer that was submitted on 11/14/2022 and disapproved.  A new terminal disclaimer was submitted and is recorded herein.

Terminal Disclaimer
The terminal disclaimer filed on 12/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 9,868,692 and 10,442,756 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
  

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New rejection – necessitated by amendment.)  Claims 78 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 78 and 80 recite the limitation "HSV polypeptide variant" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested the claims be amended to remove “variant” and only recite “HSV polypeptide”.


(New rejection – necessitated by amendment.)  Claims 79, 81, 83, and 93-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 79 states that the HSV-2 glycoprotein B (gB) variant comprises an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO:71.  Claim 1, upon which claim 79 depends, notes that the gB variant would be C-terminally truncated but would comprise “a transmembrane domain.”  SEQ ID NO: 71 is 768 amino acids long, which is a C-terminal truncation (see ABSS sequence alignment) that not only lacks the cytoplasmic domain (aa796-904) but also lacks the transmembrane (TM) domain (aa774-796).  Therefore, it is unclear if the construct of gB is intended to retain the homologous, native TM domain or if it is replaced by a heterologous TM domain, as the reference to SEQ ID NO: 71 does not make this clear, or if it is intended that the TM domain be removed from the sequences.  Turning to the specification does not provide further clarification, as SEQ ID NO: 90 presented in the examples as mRNA encoding for HSV-2 gB comprises both N- and C-terminal truncations and further sequences in the specification are identified as having the TM domain removed, so it is unclear from the claim construction and the guidance in the specification as to what is being claimed.  Similar issues are present with the sequences provided for gC and gD (see attached NCBI BLAST alignments).  Therefore, from the guidance in the specification and the sequences referenced, it is unclear as to the metes and bounds of the HSV proteins intended to be encoded by the mRNA.
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant claims 79, 81, 83, and 93-94 are rejected on the grounds of being indefinite.  


(New rejection – necessitated by amendment.)  Claim 83 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 83 recites the limitation "HSV-2 glycoprotein C variant" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim, as claim 83 depends upon claim 82, which requires gD, ICP0, and ICP4 and also depends upon claim 78, which requires glycoprotein B.  


	

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a messenger ribonucleic acid (mRNA) vaccine composition comprising: (a) an mRNA polynucleotide having an open reading frame (ORF) encoding a herpes simplex virus 2 (HSV-2) polypeptide selected from: (I) an HSV-2 glycoprotein B variant that comprises a transmembrane domain and is truncated at its C terminus, relative to a wild-type HSV-2 glycoprotein B, and (ii) an HSV-2 glycoprotein C variant that comprises a transmembrane domain and is truncated at its C terminus, relative to a wild-type HSV-2 glycoprotein C; and (b} a lipid nanoparticle comprising 20-60% ionizable cationic lipid, 0.5-15% polyethylene glycol (PEG)-modified lipid, 25-55% cholesterol, and 5-25% neutral lipid, wherein the ionizable lipid comprises a compound of Formula (I):   

    PNG
    media_image1.png
    154
    333
    media_image1.png
    Greyscale

or a salt or isomer thereof, wherein: R1 is selected from the group consisting of C5-3o alkyl, C5-20 alkenyl, -R*YR", -YR", and -R"M'R'; R2 and R3 are independently selected from the group consisting of H, C1-14 alkyl, C2-14 alkenyl, -R*YR", -YR", and -R*OR", or R2 and R3, together with the atom to which they are attached, form a heterocycle or carbocycle; R4 is selected from the group consisting of a C3-6 carbocycle, -(CH2}1Q, -(CH2} CHQR, -CHOR, -CQ(R)2, and unsubstituted C1-6 alkyl, where Q is selected from a carbocycle, heterocycle, -OR, -O(CH211N(R)2, -C(O)OR, -OC(O)R, -CX3, -CX2H, -CXH2, -CN, -N(R)2,  -C(O)N(R)2, -N(R)C(O)R, -N(R)S(O)2R, -N(R)C(O)N(R)2, -N(R)C(S)N(R)2, -N(R)R8.  
-O(CH21OR, -N(R)C(=NR9)N(R)2, -N(R)C(=CHR9)N(R)2, -OC(O)N(R)2, -N(R)C(O)OR, -N(OR)C(O)R, -N(OR)S(O)2R, -N(OR)C(O)OR, -N(OR)C(O)N(R)2, -N(OR)C(S)N(R)2, -N(OR)C(=NR9)N(R)2, -N(OR)C(=CHR9)N(R)2, -C(=NR9)N(R)2, -C(=NR9)R, -C(O)N(R)OR, and -C(R)N(R)2C(O)OR, and each n is independently selected from 1, 2, 3, 4, and 5; each R5 is independently selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and each R6 is independently selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and M and M' are independently selected from -C(O)O-, -OC(O)-, -C(O)N(R')-, -N(R')C(O)-, -C(O)-, -C(S)-, -C(S)S-, -SC(S)-, -CH(OH)-, -P(O)(OR')O-, -S(O)2-, -S-S-, an aryl group, and a heteroaryl group; Ry is selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; R8 is selected from the group consisting of C3-6 carbocycle and heterocycle; R9 is selected from the group consisting of H, CN, NO2, C1-6 alkyl, -OR, -S(O)2R -S(O)2N(R)2, C2-6 alkenyl, C3-6 carbocycle and heterocycle; each R is independently selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; each R' is independently selected from the group consisting of C1-18 alkyl, C218 alkenyl, -R*YR", -YR", and H; each R" is independently selected from the group consisting of C3-14 alkyl and C3-14 alkenyl; each R* is independently selected from the group consisting of C1-12 alkyl and C2-12 alkenyl; each Y is independently a C3-6 carbocycle; each X is independently selected from the group consisting of F, Cl, Br, and I; and m is selected from 5, 6, 7, 8, 9, 10, 11, 12, and 13.
Further limitations on the mRNA vaccine composition of claim 1 are wherein the HSV-2 polypeptide is the HSV-2 glycoprotein B variant (claim 78); wherein the HSV-2 glycoprotein B variant comprises an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 71 (claim 79); wherein the HSV-2 polypeptide variant is the HSV-2 glycoprotein C variant (claim 80); wherein the HSV-2 glycoprotein C variant comprises an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 67 (claim 81); wherein the mRNA vaccine composition further comprises an mRNA comprising an open reading frame encoding an HSV-2 glycoprotein D, an mRNA comprising an open reading frame encoding an HSV-2 ICPO, and an mRNA comprising an open reading frame encoding an HSV-2 ICP4 (claim 82); wherein the HSV-2 glycoprotein B variant comprises an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 71, the HSV-2 glycoprotein C variant comprises an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 67, and the HSV-2 glycoprotein D comprises an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 68 (claim 83); wherein the ionizable cationic lipid comprises Compound 25 

    PNG
    media_image2.png
    181
    640
    media_image2.png
    Greyscale

(claim 84);    wherein: Ri is R"M'R' or C5-20 alkenyl; R2 and R3 are each independently selected from C 1-1 alkyl and C2 i4 alkenyl; R4 is -(CH?)~Q, wherein Q is OH and n is selected from 3, 4, and 5; M and M' are each independently -OC(O)- or -C(O)O-; R5, R6, and R7 are each H, R' is a linear C1-12 alkyl. or CI2 alkyl substituted with C6-, alkyl; R" is C3-14 alkyl; m is selected from 5, 6, 7, 8, 9, t0, 11, 12, and 13 (claim 85); wherein: Rt is R"M'R'; R2 and R3 are each independently CI-4 alkyl; R4 is -(CH2),1Q, wherein Q is OH and n is 4; M and M' are each independently -OC(O)-; R5, R6, and R7 are each H: R' is Ci-12 alkyl substituted with CO-9 alkyl; R" is C3-14 alkyl; and m is 6 (claim 86); and wherein: R1 is C5-20 alkenyl; R2 and R3 are each independently C1-14 alkyl; R4 is -(CH2)1Q, wherein Q is OH and n is 3; M is -C(O)O-; R5, R6, and R7 are each H; and m is 6 (claim 87).
Claim 88 is drawn to a messenger ribonucleic acid (mRNA) vaccine composition comprising: (a) an mRNA polynucleotide having an open reading frame encoding a herpes simplex virus 2 (HSV-2) polypeptide selected from: (i) an HSV-2 glycoprotein B variant that comprises a transmembrane domain and is truncated at its C terminus, relative to a wild-type HSV-2 glycoprotein B, and (ii) an HSV-2 glycoprotein C variant that comprises a transmembrane domain and is truncated at its C terminus, relative to a wild-type HSV-2 glycoprotein C, wherein 100% of the uracil in the open reading frame comprises 1-methylpseudouridine; and (b) a lipid nanoparticle comprising 20-60% ionizable cationic lipid, 0.5-15% polyethylene glycol (PEG)-modified lipid, 25-55% cholesterol, and 5-25% neutral lipid, wherein the ionizable lipid comprises a compound of Formula (I):   or a salt or isomer thereof, wherein: R1 is selected from the group consisting of C5-3o alkyl, C5-20 alkenyl, -R*YR", -YR", and -R"M'R'; R2 and R3 are independently selected from the group consisting of H, C1-14 alkyl, C2-14 alkenyl, -R*YR", -YR", and -R*OR", or R2 and R3, together with the atom to which they are attached, form a heterocycle or carbocycle; R4 is selected from the group consisting of a C3-6 carbocycle, -(CH2)1Q, -(CH2)CHQR, -CHQR, -CQ(R)2, and unsubstituted C1-6 alkyl, where Q is selected from a carbocycle, heterocycle, -OR, -O(CH2),N(R)2, -C(O)OR, -OC(O)R, -CX3, -CX2H, -CXH2, -CN, -N(R)2, -C(O)N(R)2, -N(R)C(O)R, -N(R)S(O)2R, -N(R)C(O)N(R)2, -N(R)C(S)N(R)2, -N(R)R8, -O(CH2),OR, -N(R)C(=NR9)N(R)2, -N(R)C(=CHR9)N(R)2, -OC(O)N(R)2, -N(R)C(O)OR, -N(OR)C(O)R, -N(OR)S(O)2R, -N(OR)C(O)OR, -N(OR)C(O)N(R)2, -N(OR)C(S)N(R)2, -N(OR)C(=NR9)N(R)2, -N(OR)C(=CHR9)N(R)2, -C(=NR9)N(R)2, -C(=NR9)R, -C(O)N(R)OR, and -C(R)N(R)2C(O)OR, and each n is independently selected from 1, 2, 3, 4, and 5; each R5 is independently selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; each R6 is independently selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; M and M' are independently selected from -C(O)O-, -OC(O)-, -C(O)N(R')-, -N(R')C(O)-, -C(O)-, -C(S)-, -C(S)S-, -SC(S)-, -CH(OH)-, -P(O)(OR')O-, -S(O)2-, -S-S-, an aryl group, and a heteroaryl group; R7 is selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; R8 is selected from the group consisting of C3-6 carbocycle and heterocycle; R9 is selected from the group consisting of H, CN, NO2, C1-6 alkyl, -OR, -S(O)2R, -S(O)2N(R)2, C2-6 alkenyl, C3-6 carbocycle and heterocycle; each R is independently selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; each R' is independently selected from the group consisting of C1-18 alkyl, C2-18 alkenyl, -R*YR", -YR", and H; each R" is independently selected from the group consisting of C3-14 alkyl and C3-14 alkenyl; each R* is independently selected from the group consisting of C1-12 alkyl and C2-12 alkenyl; each Y is independently a C3-6 carbocycle; each X is independently selected from the group consisting of F, Cl, Br, and I; and m is selected from 5, 6, 7, 8, 9, 10, 11, 12, and 13.  
Further limitations on the mRNA vaccine composition of claim 88 are wherein the ionizable cationic lipid comprises Compound 25 (claim 89); wherein: R1 is R"M'R' or C5-20 alkenyl; R2 and R3 are each independently selected from C1-14 alkyl and C2-14 alkenyl; R4 is -(CH2).Q, wherein Q is OH and n is selected from 3, 4, and 5; M and M' are each independently -OC(O)- or -C(O)O-; R5, R6, and R7 are each H; R' is a linear C1-12 alkyl, or C1-12 alkyl substituted with C6-9 alkyl; R" is C3-14 alkyl; m is selected from 5, 6, 7, 8, 9, 10, 11, 12, and 13 (claim 90); wherein: R1 is R"M'R'; R2 and R3 are each independently C1-14 alkyl; R4 is -(CH2).Q, wherein Q is OH and n is 4; M and M' are each independently -OC(O)-; R5, R6, and R7 are each H; R' is C1-12 alkyl substituted with C6-9 alkyl; R" is C3-14 alkyl; and m is 6 (claim 91); and wherein: R1 is C5-20 alkenyl; R2 and R3 are each independently C1-14 alkyl; R4 is -(CH2)1Q, wherein Q is OH and n is 3; M is -C(O)O-; R5, R6, and R7 are each H; and m is 6 (claim 92).
Claim 93 is drawn to a messenger ribonucleic acid (mRNA) vaccine composition comprising: (a) an mRNA polynucleotide having an open reading frame encoding a herpes simplex virus 2 (HSV-2) glycoprotein B variant that comprises a transmembrane domain and is truncated at its C terminus, relative to a wild-type HSV-2 glycoprotein B, wherein the HSV-2 glycoprotein B variant comprises an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 71, and wherein 100% of the uracil in the open reading frame comprises 1- methylpseudouridine; and (b) a lipid nanoparticle comprising 20-60% ionizable cationic lipid, 0.5-15% polyethylene glycol (PEG)-modified lipid, 25-55% cholesterol, and 5-25% neutral lipid, wherein the ionizable lipid comprises a compound of Formula (I):   or a salt or isomer thereof, wherein: R1 is selected from the group consisting of C5-3o alkyl, C5-20 alkenyl, -R*YR", -YR", and -R"M'R'; R2 and R3 are independently selected from the group consisting of H, C1-14 alkyl, C2-14 alkenyl, -R*YR", -YR", and -R*OR", or R2 and R3, together with the atom to which they are attached, form a heterocycle or carbocycle; R4 is selected from the group consisting of a C3-6 carbocycle, -(CH2)1Q, -(CH2)CHQR, -CHQR, -CQ(R)2, and unsubstituted C1-6 alkyl, where Q is selected from a carbocycle, heterocycle, -OR, -O(CH2),N(R)2, -C(O)OR, -OC(O)R, -CX3, -CX2H, -CXH2, -CN, -N(R)2, -C(O)N(R)2, -N(R)C(O)R, -N(R)S(O)2R, -N(R)C(O)N(R)2, -N(R)C(S)N(R)2, -N(R)R8, -O(CH2),OR, -N(R)C(=NR9)N(R)2, -N(R)C(=CHR9)N(R)2, -OC(O)N(R)2, -N(R)C(O)OR, -N(OR)C(O)R, -N(OR)S(O)2R, -N(OR)C(O)OR, -N(OR)C(O)N(R)2, -N(OR)C(S)N(R)2, -N(OR)C(=NR9)N(R)2, -N(OR)C(=CHR9)N(R)2, -C(=NR9)N(R)2, -C(=NR9)R, -C(O)N(R)OR, and -C(R)N(R)2C(O)OR, and each n is independently selected from 1, 2, 3, 4, and 5; each R5 is independently selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; each R6 is independently selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; M and M' are independently selected from -C(O)O-, -OC(O)-, -C(O)N(R')-, -N(R')C(O)-, -C(O)-, -C(S)-, -C(S)S-, -SC(S)-, -CH(OH)-, -P(O)(OR')O-, -S(O)2-, -S-S-, an aryl group, and a heteroaryl group; R7 is selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; R8 is selected from the group consisting of C3-6 carbocycle and heterocycle; R9 is selected from the group consisting of H, CN, NO2, C1-6 alkyl, -OR, -S(O)2R, -S(O)2N(R)2, C2-6 alkenyl, C3-6 carbocycle and heterocycle; each R is independently selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; each R' is independently selected from the group consisting of C1-18 alkyl, C2-18 alkenyl, -R*YR", -YR", and H; each R" is independently selected from the group consisting of C3-14 alkyl and C3-14 alkenyl; each R* is independently selected from the group consisting of C1-12 alkyl and C2-12 alkenyl; each Y is independently a C3-6 carbocycle; each X is independently selected from the group consisting of F, Cl, Br, and I; and m is selected from 5, 6, 7, 8, 9, 10, 11, 12, and 13. 
Claim 94 is drawn to a ribonucleic acid (mRNA) vaccine composition comprising: (a) an mRNA polynucleotide having an open reading frame encoding a herpes simplex virus 2 (HSV-2) glycoprotein C variant that comprises a transmembrane domain and is truncated at its C terminus, relative to a wild-type HSV-2 glycoprotein C, wherein the HSV-2 glycoprotein C variant comprises an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 67, and wherein 100% of the uracil in the open reading frame comprises 1- methylpseudouridine; and (b) a lipid nanoparticle comprising 20-60% ionizable cationic lipid, 0.5-15% polyethylene glycol (PEG)-modified lipid, 25-55% cholesterol, and 5-25% neutral lipid, wherein the ionizable lipid comprises a compound of Formula (I):   or a salt or isomer thereof, wherein: R1 is selected from the group consisting of C5-3o alkyl, C5-20 alkenyl, -R*YR", -YR", and -R"M'R'; R2 and R3 are independently selected from the group consisting of H, C1-14 alkyl, C2-14 alkenyl, -R*YR", -YR", and -R*OR", or R2 and R3, together with the atom to which they are attached, form a heterocycle or carbocycle; R4 is selected from the group consisting of a C3-6 carbocycle, -(CH2)1Q, -(CH2)CHQR, -CHQR, -CQ(R)2, and unsubstituted C1-6 alkyl, where Q is selected from a carbocycle, heterocycle, -OR, -O(CH2),N(R)2, -C(O)OR, -OC(O)R, -CX3, -CX2H, -CXH2, -CN, -N(R)2, -C(O)N(R)2, -N(R)C(O)R, -N(R)S(O)2R, -N(R)C(O)N(R)2, -N(R)C(S)N(R)2, -N(R)R8, -O(CH2),OR, -N(R)C(=NR9)N(R)2, -N(R)C(=CHR9)N(R)2, -OC(O)N(R)2, -N(R)C(O)OR, -N(OR)C(O)R, -N(OR)S(O)2R, -N(OR)C(O)OR, -N(OR)C(O)N(R)2, -N(OR)C(S)N(R)2, -N(OR)C(=NR9)N(R)2, -N(OR)C(=CHR9)N(R)2, -C(=NR9)N(R)2, -C(=NR9)R, -C(O)N(R)OR, and -C(R)N(R)2C(O)OR, and each n is independently selected from 1, 2, 3, 4, and 5; each R5 is independently selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; each R6 is independently selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; M and M' are independently selected from -C(O)O-, -OC(O)-, -C(O)N(R')-, -N(R')C(O)-, -C(O)-, -C(S)-, -C(S)S-, -SC(S)-, -CH(OH)-, -P(O)(OR')O-, -S(O)2-, -S-S-, an aryl group, and a heteroaryl group; R7 is selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; R8 is selected from the group consisting of C3-6 carbocycle and heterocycle; R9 is selected from the group consisting of H, CN, NO2, C1-6 alkyl, -OR, -S(O)2R, -S(O)2N(R)2, C2-6 alkenyl, C3-6 carbocycle and heterocycle; each R is independently selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and H; each R' is independently selected from the group consisting of C1-18 alkyl, C2-18 alkenyl, -R*YR", -YR", and H; each R" is independently selected from the group consisting of C3-14 alkyl and C3-14 alkenyl; each R* is independently selected from the group consisting of C1-12 alkyl and C2-12 alkenyl; each Y is independently a C3-6 carbocycle; each X is independently selected from the group consisting of F, Cl, Br, and I; and m is selected from 5, 6, 7, 8, 9, 10, 11, 12, and 13.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(New rejection.)  Claim(s) 1, 78-83, and 85 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baumhof et. al. (US20200163878A1, Pub. 05/28/2020, Priority 10/26/2016; hereafter “Baumhof”.) as evidenced by Schmidt-Chanasit (Schmidt-Chanasit J.  Glycoprotein B [Human alphaherpesvirus 2]. GenBank: ADG45159.1.  Dep. 06/24/2010; hereafter “Schmidt-Chanasit”), Swain et. al. (Swain MA, et. al. RecName: Full=Envelope glycoprotein C; Flags: Precursor. UniProtKB/Swiss-Prot: P06475.1. Dep. 05/01/1992; hereafter “Swain”); and Davison (Davison, AJ.  envelope glycoprotein D [Human alphaherpesvirus 2].  NCBI Reference Sequence: YP_009137218.1. Dep. 05/16/2016; hereafter “Davison”.)
The Prior Art
Baumhof teaches mRNA comprising lipid nanoparticles (LNPs) and their medical uses (entire document; see abstract) wherein the LNPs comprise a cationic lipid according to formula I, II, or III, a PEGylated lipid, and a mRNA sequence encoding an antigenic peptide or protein (abstract.)  Compound I-1 as outlined below teaches the cationic lipid as outlined in instant claim 1, wherein R4 is (CH2)nQ in which n is 2 and Q is N( R )2 in which R is Me; R1 is R”-M-R’ in which R” is (CH2)8, M is O-C(O), and R’ is C7; m is 8; M is O-C(O); and C(R2)(R3)(R7) is CH(Ethyl)(butyl) in which one of (R2, R3) is (H, butyl) or (butyl, H) and R7 is ethyl.


    PNG
    media_image3.png
    154
    506
    media_image3.png
    Greyscale


Baumhof teaches the antigens encoded by the mRNA may be viral in origin and would preferably include antigenic surface proteins from the pathogen (¶[0139]).  Said pathogen may be herpes simplex virus (HSV) type 1 or type 2 (HSV-1 and HSV-2)(¶[0140]) and is noted as a preferred pathogen from the larger Markush group of noted pathogens (¶[0141]).  Baumhof teaches the mRNA may encode one or more antigenic peptides or the LNP may comprise more than one mRNA encoding more than one antigen (¶[0641][0643][0899][0953-0954]), and the HSV antigens may include glycoprotein C (UL44) or glycoprotein B (UL27)(¶[0142]).  Baumhof teaches the proteins may be C-terminally truncated relative to the native or wild-type version of the protein (¶[0101]).  Baumhof teaches the truncated version would still retain epitopes of the native protein, and the truncations could remove or retain specific domains, such as the intracellular domain, extracellular domain, or transmembrane domain (it should be noted that surface glycoproteins from herpesviruses such as HSV comprise at least three larger domains, which include from N to C the extracellular domain, the transmembrane domain, and the intracellular domain, so a reasonable interpretation of Baumhof is that a C-terminal truncation could remove all or part of the intracellular domain while still retaining the transmembrane and extracellular domains; ¶[0103]).  Baumhof teaches the LNP comprises a ratio of about 50:10:38.5:1.5 of ionizable cationic lipid, a neutral lipid such as DSPC, a sterol such as cholesterol, and a PEGylated lipid (¶[0657][0800][0835-0837]).  Therefore, Baumhof teaches mRNA encoding at least one HSV-2 antigen, wherein the HSV-2 antigen may be a C-terminally truncated gB or gC, wherein the LNP comprises an ionizable cationic lipid, a PEGylated lipid, a neutral lipid, and cholesterol in a ratio about 50:1.5:10:38.5, wherein the ionizable lipid comprises a compound of instant Formula (I), and thus anticipates the limitations of instant claims 1, 78, 80, 85.  
As evidenced by the teachings of Schmidt-Chanasit, SEQ ID NO: 71 is an inherent aspect of wild-type HSV-2 gB (see attached NCBI BLAST alignment; instant claim 79).  As evidenced by Swain, SEQ ID NO:67 is an inherent aspect of wild-type HSV-2 gC (see attached NCBI BLAST alignment, instant claim 81).  Baumhof teaches that further HSV antigens may be added to the immunogenic compositions, including glycoprotein D (gD, US6), ICP0 (IE110), and ICP4 (IE175, RS1)(¶[0142]; instant claim 82).  As evidenced by Davison, SEQ ID NO: 68 is an inherent aspect of wild-type HSV gD (see attached NCBI BLAST alignment; instant claim 83).  Baumhof teaches that the mRNA may be codon-optimized and may or may not comprise nucleoside chemical modifications, such as 1-methylpseudouridine modifications (¶[0341-0351][0657][1078]), wherein it is preferable to increase the G/C coding content of the mRNA (¶[0377]).
For at least these reasons, Baumhof teaches the limitations of instant claims 1, 78-83, and 85, and anticipates explicitly or inherently the instant invention encompassed by said claims.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New rejection.)  Claim(s) 88, 90, and 93-94 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhof as evidenced by Schmidt-Chanasit, Swain, and Davison as applied to claims 1, 78-83, and 85 above, and further in view of Ciaramella et. al. (WO2015164674A1, Pub. 10/29/2015; Priority 04/23/2014; CITED ART OF RECORD; hereafter “Ciaramella”).
The Prior Art
The teachings of Baumhof have been set forth supra.  While Baumhof teaches compositions of mRNA which comprise truncated gB and/or truncated gC from HSV-2 in cationic LNPs, and Baumhof teaches that chemical modifications may be made to the mRNA uracils, the preferred method of Baumhof to stabilize the mRNA is to increase the G/C content of the mRNA transcript, and Baumhof teaches the modifications to the mRNA nucleoside bases are optional.  However, such a modification to the mRNA for use in mRNA-LNP-based immunogenic compositions was routine in the art, as taught by Ciaramella.  
Ciaramella teaches compositions and methods for the preparation, manufacture and therapeutic use of ribonucleic acid vaccines (NAVs) comprising polynucleotide molecules encoding one or more antigens (entire document; see abstract.)  Ciaramella teaches nucleic acid vaccines comprising one or more RNA polynucleotides having an open reading frame encoding an antigenic polypeptide, formulated in a cationic lipid nanoparticle (LNP) having a molar ratio of about 20-60% cationic lipid: about 5-25% non-cationic lipid: about 25-55% sterol; and about 0.5-15% PEG-modified lipid (reference claim 1).  Ciaramella teaches the cationic LNP may have a more exact molar ratio and component mixture of 50:38.5:10:1.5 of cationic lipid:cholesterol:PEG2000-DMG:DSPC (p. 4, ¶1), but could also vary to 42:48:10: of 98N12-5/cholesterol/PEG-lipid (¶4, p. 636).  One of skill in the art would read the teachings of Ciaramella (pp. 636-7. ¶ bridging pages to ¶2 of p. 637) and note that the composition of the LNP can vary for a number of reasons, such as the target organ or cell type or the RNA payload.  Ciaramella teaches the antigenic polypeptide is from an infectious agent (reference claim 9) such as Herpes simplex virus (HSV)(p. 4, ¶ bridging pages; p. 29, ¶ bridging pages; p. 39, ¶3; Table 1; p. 40, ¶1).  Therefore, Ciaramella teaches a mRNA encoding an HSV antigen which is delivered in a LNP.  
Ciaramella teaches the mRNA encoding the antigen may have a 5’ and 3’ UTR (p. 507, lines 9-10).  Ciaramella teaches that more than one antigen may be within the nucleic acid vaccine (NAV), and can be on a single polynucleotide or separate polynucleotides (p. 24, lines 17-25); inherently, those polynucleotides which comprise multiple antigens would be delivered or associated with a single LNP.  Ciaramella teaches the NAV may be multivalent and comprise 2, 3, 4, or more, up to 20 or more antigens (p. 24, lines 17-25).  Ciaramella teaches the antigens may be fused to scaffold moieties such as ferritin (Table 28).  Ciaramella teaches the nucleotides may be modified (p. 29, ¶2) such as 1-methyl-pseudouridine, and may be at least 80% up to 100% of the uracil in the open reading frame is modified (reference claim 43; p. 7, ¶2; p. 7, ¶3; instant claims 88, 90, and 93-94).  Ciaramella teaches the compositions may be used in vaccination methods to induce T and/or B cell responses which are antigen-specific (pp. 9-10, ¶ bridging pages).  
Therefore, taking the base teachings from Baumhof, which teach the generation of mRNA-LNP compositions encoding one or more HSV-2 antigens, it would be obvious to one of skill in the art to optimize the mRNA stability and immunogenicity through either the use of increased G/C content or the use of 1-methylpseudouridine, as taught by Ciaramella, as envisioned in instant claims 88, 90, and 93-94.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Baumhof in order to optimize the mRNA sequence delivered by the LNP, thereby generating an immunogenic composition with stabilized mRNA that would have a prophylactic and/or therapeutic effect on HSV infection.  One would have been motivated to do so, given the suggestion by Ciaramella that modified nucleotides are resistant to traditional nucleases (p. 625-6, ¶ bridging pages), and the synthesis and strategy of their use was known in the art.  There would have been a reasonable expectation of success, given the knowledge that both Ciaramella and Baumhof envisioned the use of chemically modified uridine, such as 1-methyl-pseudouridine, and the procedure for incorporation of said chemical modifications was well-known in the art as highlighted by Ciaramella.  There would have been further reasonable expectation of success, given that Ciaramella successfully generated and tested the superior stability and immunogenicity of the N1-methyl-pseudouridine-modified mRNA (Table 31).  Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(New rejection.)  Claim(s) 88, 90, and 93-94 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhof as evidenced by Schmidt-Chanasit, Swain, and Davison as applied to claims 1, 78-83, and 85 above, and further in view of Benenato et. al. (US20170210698A1, Priority 09/17/2015; hereafter “Benenato”).
The applied reference has a common assignee (ModernaTx) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The Prior Art
The teachings of Baumhof have been set forth supra.  While Baumhof teaches ionizable cationic lipids that fit with the generically claimed formula of instant claim 1, the specific limitations that narrow the lipid down to those of further dependent claims, especially the lipid of instant claim 84, do not appear to be taught by Baumhof.  However, said lipid had been disclosed in the prior art, as evidenced by Benenato.  
Benenato teaches novel lipids and compositions comprising said lipids, especially lipid nanoparticles which deliver mRNA therapeutics (entire document; see abstract.)  Benenato teaches Compound 25 (known in the post-filing art as SM-102; ¶[0600-0601]) and notes that these novel lipids have shown increased safety, efficacy, and specificity (¶[0005]).  Benenato teaches how these lipids were generated (Example 1) and that the resulting cationic lipids were combined with cholesterol, PEG-DMG, and a neutral lipid such as DOPE or DSPC to generate lipid nanoparticles, especially in combination with RNA (Example 2).  The LNPs were tested for their ability to deliver mRNA to a subject (Examples 2-3).  The size, PDI, and pKa of Compound 25 was favorable for therapeutic delivery (Tables 1A-1B) and expression of product delivered within the LNP (Table 2) with limited complement activation (Example 8).  Compound 25 was one of the few lipids tested further for mRNA-LNP delivery formulations (Examples 9-13) and showed that Compound 25 allowed for safe, favorable delivery with a favorable N:P ratio (Example 14) and was optimized along with other LNP and mRNA components for delivery (Examples 15-23).  Benenato teaches the mRNA may deliver a vaccine immunogen (e.g. antigen or epitope) that would be related to infectious disease (¶[0313]).  
Given that Benenato teaches novel ionizable cationic lipids that show a favorable safety and therapeutic profile over MC3, a widely utilized cationic lipid for LNP formulation, one of skill in the art would be motivated to try through simple substitution of one known element with another to determine if this cationic lipid would also show superior results with the LNP-mRNA formulations of Baumhof.  Given the motivation to try provided by Benenato, and given that Benenato narrowed down their novel lipids to a few promising cationic lipids in their studies, one of skill in the art would have a limited number of examples to try within their composition.  Given what was known in the art at the time of filing as evidenced by Benenato, arriving at the mRNA-LNP of Baumhof which utilized the cationic lipid of Compound 25 would be obvious to a skilled artisan, thus rendering instant claims 84, 86-87, 89, and 91-92 obvious. 
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Baumhof in order to utilize novel cationic lipids with an increased safety profile over MC3, thereby generating mRNA-LNP delivery systems with superior therapeutic potential.  One would have been motivated to do so, given the suggestion by Benenato that the lipid identified as Compound 25 showed superior in vitro and in vivo results with respect to particle characteristics.  There would have been a reasonable expectation of success, given the knowledge that Compound 25 was able to form stable LNPs with the same basic components of LNPs (e.g. neutral lipid, cholesterol, and PEGylated lipid in the same approximate amounts) as taught by Baumhof.  Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 22-26, 29-30, 35, 39-41, 44-46, and 77 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,868,692 in view of Baumhof et. al. (US20200163878A1, Priority 10/26/2016; hereafter “Baumhof”) is withdrawn in light of the filing and acceptance of a terminal disclaimer over the ‘692 patent.


(Rejection withdrawn.)  The rejection of Claims 1, 22-26, 29-30, 35, 39-41, 44-46, and 77 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,442,756 in view of Baumhof et. al. (US20200163878A1, Priority 10/26/2016; hereafter “Baumhof”) is withdrawn in light of the filing and acceptance of a terminal disclaimer over the ‘756 patent.




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648